
	
		II
		111th CONGRESS
		1st Session
		S. 2911
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Sessions (for
			 himself, Mr. Bunning,
			 Mr. Vitter, Mr.
			 LeMieux, Mr. Enzi,
			 Mr. Cornyn, Mr.
			 Barrasso, and Mr. Hatch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To reduce the deficit by establishing 5-year
		  discretionary spending caps and strengthened Pay-As-You-Go
		  procedures.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Budgeting
			 Act.
		IDiscretionary
			 spending limits
			101.Discretionary
			 spending limitsTitle III of
			 the Congressional Budget Act of 1974 is amended by inserting at the end the
			 following:
				
					316.Discretionary spending limits(a)Discretionary
				spending limitsIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that includes any provision that would cause
				the discretionary spending limits as set forth in subsection (b) to be
				exceeded.
						(b)LimitsThe
				discretionary spending limits are as follows:
							(1)For fiscal year
				2010—
								(A)for defense,
				$556,128,000,000 in budget authority; and
								(B)for nondefense,
				$670,108,000,000 in budget authority.
								(2)For fiscal year
				2011—
								(A)for defense,
				$564,293,000,000 in budget authority; and
								(B)for nondefense,
				$593,769,000,000 in budget authority.
								(3)For fiscal year
				2012—
								(A)for defense,
				$573,612,000,000 in budget authority; and
								(B)for nondefense,
				$597,461,000,000 in budget authority.
								(4)For fiscal year
				2013—
								(A)for defense,
				$584,421,000,000 in budget authority; and
								(B)for nondefense,
				$605,156,000,000 in budget authority.
								(5)For fiscal year
				2014—
								(A)for defense,
				$598,249,000,000 in budget authority; and
								(B)for nondefense,
				$615,110,000,000 in budget authority.
								(c)Point of order
				in the Senate
							(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate
				only—
								(A)by the
				affirmative vote of two-thirds of the Members, duly chosen and sworn; or
								(B)in the case of
				the defense budget authority, if Congress declares war.
								(2)AppealAppeals
				in the Senate from the decisions of the Chair relating to any provision of this
				section shall be limited to 1 hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this
				section.
							.
			IIPay-as-you-go
			201.Pay-as-you-go
			 point of order in the Senate
				(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974, as amended by section 101, is amended by
			 inserting at the end the following:
					
						317.Pay-as-you-go(a)Point of
				order
								(1)In
				generalIt shall not be in order in the Senate to consider any
				direct spending or revenue legislation that would increase the on-budget
				deficit or cause an on-budget deficit for either of the applicable time periods
				as measured in paragraphs (5) and (6).
								(2)Applicable time
				periodsFor purposes of this subsection, the term
				applicable time period means any 1 of the 4 following
				periods—
									(A)the period of the
				current fiscal year;
									(B)the budget
				year;
									(C)the period of the
				5 fiscal years following the current fiscal year; and
									(D)the period of the
				5 fiscal years following the 5 fiscal years referred to in subparagraph
				(C).
									(3)Direct spending
				legislationFor purposes of this subsection and except as
				provided in paragraph (4), the term direct spending legislation
				means any bill, joint resolution, amendment, motion, or conference report that
				affects direct spending as that term is defined by, and interpreted for
				purposes of, the Balanced Budget and Emergency Deficit Control Act of
				1985.
								(4)ExclusionFor
				purposes of this subsection, the terms direct spending legislation
				and revenue legislation do not include—
									(A)any concurrent
				resolution on the budget; or
									(B)any provision of
				legislation that affects the full funding of, and continuation of, the deposit
				insurance guarantee commitment in effect on the date of enactment of the Budget
				Enforcement Act of 1990.
									(5)Methods for
				estimationEstimates prepared pursuant to this subsection
				shall—
									(A)use the baseline
				surplus or deficit used for the most recently adopted concurrent resolution on
				the budget;
									(B)except as
				provided in subparagraphs (C) and (D), be calculated under the requirements of
				subsections (b) through (d) of section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 (as in effect prior to September 30, 2002) for
				fiscal years beyond those covered by that concurrent resolution on the budget;
				and
									(C)assume the
				continuation of all expiring direct spending programs, revenue reductions,
				excise taxes and customs duties.
									(b)Supermajority
				waiver and appeals
								(1)WaiverThis
				section may be waived or suspended in the Senate only by the affirmative vote
				of two-thirds of the Members, duly chosen and sworn.
								(2)AppealsAppeals
				in the Senate from the decisions of the Chair relating to any provision of this
				section shall be limited to 1 hour, to be equally divided between, and
				controlled by, the appellant and the manager of the bill or joint resolution,
				as the case may be. An affirmative vote of two-thirds of the Members of the
				Senate, duly chosen and sworn, shall be required to sustain an appeal of the
				ruling of the Chair on a point of order raised under this section.
								(c)Determination
				of budget levelsFor purposes of this section, the levels of new
				budget authority, outlays, and revenues for a fiscal year shall be determined
				on the basis of estimates made by the Senate Committee on the Budget.
							(d)RepealIn
				the Senate, section 201 of S. Con. Res. 21 (110th Congress), the fiscal year
				2008 concurrent resolution on the budget, shall no longer
				apply.
							.
				(b)Table of
			 ContentsThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 315 the following new item:
					
						
							Sec. 316. Discretionary
				spending limits.
							Sec. 317.
				Pay-as-you-go.
						
						.
				
